No. 86-157
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1986




IN RE THE MARRIAGE OF
GEORGE R. HANGAS,
                Petitioner and Appellant,
         and
JANE H. HANGAS,
                Respondent and Respondent.




APPEAL FROM:    District Court of the Fourth Judicial District,
                In and for the County of Missoula,
                The Honorable Douglas Harkin, Judge presiding.

COUNSEL OF RECORD:

         For Appellant:
                Snavely and Phillips; Robert J. Phillips, Missoula,
                Montana

         For Respondent :
                Datsopoulos, MacDonald       &   Lind; David B. Cotner,
                Missoula, Montana



                                    -    -




                                   Submitted on Briefs: August 14, 1986
                                        Decided:      October 2, 1986


Filed:




                                 131,
                                   Clerk
Mr. Justice Frank B. Morrison, Jr. delivered the Opinion of
the Court.
        Petitioner George Hangas appeals orders of the Fourth
Judicial District Court denying petitioner's motion to set
aside the parties' marital and property settlement agreement
and granting attorney's fees to respondent Jane Hanqas.                        We

affirm the District Court.
        The   parties    were    married       on December     16, 1967, in
Billings, Montana.              One    child, Tyler, was born            of    the
marriage on August 7, 1969.                 Jane was graduated from the
University of Montana in 1968 with a teaching certificate.
George also attended the university but withdrew prior to his
graduation      to    manage     a    gas   station.      George       and    Jane
determined that it would be best for Tyler if Jane devoted
all her time to rearing Tyler thereby foregoing employment
outside the home.
        The Hangas family moved to Missoula in 1971.                  George and
Jane purchased a home near Missoula from George's father in
1974.      The purchase price was $48,000, with $8,000 down.
    At        approximately      the    same     time,   the   parties       began
operating       a    business    known      as   "Tanzer Kennels", which
provided boarding for dogs and cats.                George constructed the
kennels with the construction costs covered in part by a
mortgage       and   with   $9,000      contributed      by    Jane    from     an
inheritance.
    The kennel business was operated primarily by Jane and
had a monthly net income of about $490 through September,
1984.     During the parties' marriage, George held numerous
jobs including store manager, insurance salesman, and car
salesman.       In 1983, George ventured into the cattle business
and sustained a loss of approximately $17,000.                     A loan was
taken out in that amount from Security State Bank in Polson,
Montana, to cover the loss.
        George filed a petition        for dissolution October 12,
1983.        The parties'    marriage was dissolved by     a decree
entered March      19, 1984, with all issues but dissolution
reserved for a later hearing.             Subsequently, the parties
attempted to negotiate a property settlement.           Contrary to
his attorney's advice, George decided to deed the parties'
real property and kennel business to Jane, in order to secure
a quick settlement.
     A hearing was scheduled September 24, 1984, to determine
temporary maintenance, child support, and payment of the
parties' debt obligations.           Shortly before the hearing was
scheduled the parties met in the courthouse and reached a
verbal agreement which was to be reduced to writing by Jane's
attorney.       A copy of the marital and property settlement
agreement was prepared and sent to George on October 1, 1984.
George consulted with his attorney and requested that three
items in the agreement be amended.             The parties reached
agreement concerning the amendments and the amended marital
and property settlement agreement was signed by George on
October 18, 1984.          The following month George informed his
attorney he was not satisfied with the settlement agreement.
     The amended marital and property settlement agreement
was incorporated into the supplementary decree of dissolution
entered by the district judge on January 4, 1985.            George
filed    a   motion   to    amend   judgment on February   8, 1985,
alleging the agreement to be unconscionable.           Following a
hearing on February 28, 1985, the district judge set aside
the supplemental decree of dissolution.        The judge determined
that George had knowingly entered the agreement but he could
not    determine      if     it   was   unconscionable    without       taking
evidence regarding the parties' economic circumstances.
       A    hearing    was    held   January    14, 1986, and       evidence
submitted to the court concerning the parties'                     financial
condition.         On January 20, 1986, the district judge entered
an order finding the settlement agreement to be valid; the
agreement was incorporated into the supplementary decree of
dissolution entered February 10, 1986.               Finally, on March 13,
1986, the district judge ruled that Jane was entitled to
attorney's fees pursuant to the settlement agreement.                George
appeals and raises the following issues:
       1.    Did    the    District Court      err   in ruling that the
parties' marital and property settlement agreement was not
unconscionable?
       2.    Did the District Court err in finding that the
Petitioner had knowingly entered into the parties' marital
and property settlement agreement?
       3.    Did the District Court err in ruling that Jane H.
Hangas, Respondent and Respondent on appeal, was entitled to
an award of attorney's fees?
      George contends that the property settlement agreement
is    unconscionable because            the   equities   awarded   to    Jane
amounted to $37,980, while the liabilities assumed by George
exceed the value of his assets by $12,900.                  Further, Jane
received the income producing kennel business while George is
required to pay $200 monthly child support.              The record shows
that George's gross yearly income was $32,000 at the time he
signed the agreement.             At present, Jane is not qualified to
hold a position which would pay greater than minimum wage.
Further college education would be required to update her
teacher's certificate.
     The     District    Court    found   that    the    disproportionate
distribution      of    property     in   favor     of    Jane   is   not
unconscionable because it operates in lieu of maintenance,
provides Jane with a reasonable way to earn a living, and the
property distribution was proposed by George.              We agree with
the District Court.          While the disparity of $50,000 in the
property distribution may appear inequitable on its face, the
record reveals substantial credible evidence supporting the
distribution.      The debt of $16,000 assigned to George arose
out of his cattle venture. George initially suggested deeding
the parties' real property to Jane, and in fact, George
purchased a new residence for himself and his new wife a
month prior to signing the agreement.
     The monthly expenses for the minor child were found to
be $605.      The court ordered George to pay $200 monthly child
support, after taking into consideration the factors listed
under   §   40-4-204, MCA.    We find no abuse of discretion by the
District Court in determining the child support award.
     George takes issue with the valuation placed on certain
items of property, particularly the real property, awarded
under the agreement.           In In Re Marriage of Rolfe          (Mont.
1985), 699 P.2d 79, 42 St.Rep. 623, this Court held that when
conflicting evidence is presented concerning the valuation of
property, the trial court must indicate the basis for the
values adopted.
     In the present case, the trial court placed a value of
$84,130 on      the    parties'    real property.         The property ' s
appraisal was $89,500.         A deduction was made for commission.
The court's finding is supported by the record.
     George also disputes the $5,750 valuation for furniture,
dogs, and household goods adopted by the District Court, and
contends those items are worth $10,000.             The failure of the
           On February 8, 1985, George filed a motion to alter or
   amend judgment, asserting a mistake of fact and that he did
   not knowingly approve the final version of the property
   settlement agreement.    This contention raised the question of
   enforcement of the agreement.      Hearings held on February 25
   and 28, 1985, addressed this issue.       The District Court ruled
   that George made a knowing and voluntary execution of the
   agreement.
        George     temporarily   prevailed   in   setting   aside   the
   agreement because a hearing had not been held on values.
   However, he ultimately failed in attacking the agreement and
   fees are awarded to the party who is ultimately successful.
   Jordan v. Elizabeth Manor      (1979), 181 Mont. 424, 593 P.2d
1049.     The District Court did not err in awarding attorney's
   fees to Jane.
        Judgment of the District Cour




We Concur:
District Court to identify the basis for adopting the $5,750
figure is harmless error in this instance.                       The pertinent
issue    addressed       by    the    District    Court    was    whether    the
property    settlement agreement was unconscionable.                         The
$4,250 discrepancy in the parties' valuation of these items
does not affect conscionability.
     The next issue raised by George is whether he knowingly
entered into the parties' marital and property settlement
agreement.    George asserts he signed the agreement believing
that it was merely a step in the negotiation process, and
that at the time he signed it he left a list of changes he
wanted   made,     but        his    attorney   never     incorporated     these
changes according to his wishes.
     The District Court found that George was under stress a-t
the time he executed the agreement yet not such as to deprive
him of his ability to act intelligently, and that he was
fully advised by his attorney including a recommendation that
George not approve the property settlement agreement.                      There
is substantial credible evidence in the record supporting
these findings.          George was competently represented by an
attorney    with    twelve          years   experience.         The    settlement
agreement was revised twice, once upon demand by George,
before the final document was executed.                 The language in the
agreement    is    quite       clear that       the   document is a         final
determination of the marital property distribution.
     Finally, George contends the District Court erred in
awarding attorney's fees to Jane.                The court made the award
pursuant     to    the        following     provision      in    the    property
settlement agreement:               "Should any action be commenced to
enforce, modify or interpret any provision contained herein,
the court, as a cost of suit, shall award a reasonable
attorney's fee to the successful party."